U.S. BANCORP
2006 EXECUTIVE INCENTIVE PLAN

1. Purpose. The purpose of this Plan is to advance the interests of the Company
and its stockholders by attracting and retaining selected key employees, and by
stimulating the efforts of such employees to contribute to the continued success
and growth of the business of the Company. It is intended that the payments
under the Plan qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code.

2. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:

2.1 “Award” means a Participant’s opportunity to earn an Award Payment for a
Performance Year, subject to and in accordance with Section 4 of the Plan.

2.2 “Award Payment” means the amount paid to a Participant for a given
Performance Year in respect of an Award.

2.3 “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time, and any Treasury Regulations promulgated thereunder.

2.4 “Committee” means the Compensation Committee of the Board of Directors of
the Company designated by such Board to administer the Plan, which shall consist
of members appointed from time to time by the Board of Directors. Each member of
the Committee shall be an “outside director” within the meaning of Section
162(m) of the Code.

2.5 “Company” means U.S. Bancorp, a Delaware corporation.

2.6 “Net Income” means the Company’s after-tax income as reported on a
consolidated basis in the Company’s audited financial statements for the
applicable Performance Year. Net Income shall be adjusted to eliminate the
unbudgeted effects of charges for restructurings, charges for discontinued
operations, charges for extraordinary items and other unusual or non-recurring
items of loss or expense, merger related charges, cumulative effect of
accounting changes, the unbudgeted financial impact of any acquisition or
divestiture made during the Performance Year, and any direct or indirect change
in the Federal corporate tax rate affecting the Performance Year, each as
defined by generally accepted accounting principles and identified in the
audited financial statements, notes to the audited financial statements,
management’s discussion and analysis or other Company filings with the
Securities and Exchange Commission.

2.7 “Participant” means the executive officers of the Company who are reasonably
expected to be “covered employees” within the meaning of Section 162(m)(3) of
the Code with respect to the Performance Year in which the Company would become
entitled to take a compensation deduction for an Award Payment (determined
without regard to the limitation on deductibility imposed by Section 162(m) of
the Code).

2.8 “Performance Year” means each consecutive twelve-month period commencing on
January 1 of each year during the term of this Plan and coinciding with the
Company’s fiscal year.

2.9 “Plan” means the U.S. Bancorp 2006 Executive Incentive Plan.

3. Administration. The Plan shall be administered by the Committee. The
Committee shall have full power and authority, subject to all the applicable
provisions of the Plan and applicable law, to (i) establish, amend, suspend or
waive such rules and regulations and appoint such agents as it deems necessary
or advisable for the proper administration of the Plan, (ii) construe,
interpret, correct any defect, supply any omission or reconcile any
inconsistency in the Plan and any instrument or agreement relating to the Plan,
and (iii) make all other determinations and take all other actions necessary or
advisable for the administration of the Plan. Each determination made and each
action taken by the Committee pursuant to the Plan or any instrument or
agreement relating to the Plan shall be final, binding and conclusive for all
purposes on all persons. Unless otherwise determined by the Committee, the
provisions of this Plan shall be administered and interpreted in accordance with
Section 162(m) of the Code to ensure the maximum deductibility by the Company of
the payment of Awards.

4. Awards.

4.1 Participants. No later than 90 days after the commencement of each
Performance Year, the Committee shall, in writing: (i) designate the
Participants who are eligible to receive an Award Payment for the Performance
Year and (ii) notify each Participant of his or her Award for the Performance
Year.

4.2 Award. For each Performance Year, each Participant’s Award shall consist of
0.2% of Net Income for the Performance Year.

4.3 Award Payment. The Award Payment in respect of a Participant’s Award shall
be an amount equal to or less than the percentage of Net Income set forth in
Section 4.2, as determined by the Committee in its sole discretion. In the
exercise of such discretion, the Committee may take into account such criteria
as it determines to be appropriate in its sole discretion, including without
limitation, financial and non-financial criteria and individual and corporate
performance. Notwithstanding anything to the contrary in the Plan, the Committee
shall not have any discretion or authority to make an Award Payment to a
Participant that exceeds the amount equal to the percentage of Net Income set
forth in Section 4.2.

4.4 Certification. As soon as reasonably practicable following the conclusion of
each Performance Year, the Committee shall certify, in writing, the achievement
of Net Income and the amount of the Award Payment for each Participant in
respect of each Award for the Performance Year.

5. Rights to Award Payment.

5.1 Time and Form of Award Payment. Subject to any deferred compensation
election pursuant to any such plans of the Company applicable hereto, Award
Payment shall be paid to the Participant in cash and/or common stock of the
Company as soon as administratively feasible upon the completion of a
Performance Year, after the Committee has made the certifications provided for
in Section 4.4; provided that, in no event shall an Award Payment be paid or a
common stock award (not subject to additional vesting) in satisfaction of an
Award Payment be granted later than March 15 of the calendar year immediately
following the end of the Performance Year.

5.2 Continued Employment. Except as otherwise provided by the Committee, no
Award Payment under this Plan with respect to a Performance Year shall be paid
or owed to a Participant whose employment terminates prior to the last day of
such Performance Year.

5.3 No Assignment. Participants and beneficiaries shall not have the right to
assign, encumber or otherwise anticipate the payments to be made under this
Plan, and the benefits provided hereunder shall not be subject to seizure for
payment of any debts or judgments against any Participant or any beneficiary.

5.4 Tax Withholding. The Company shall have the right to make all payments or
distributions pursuant to the Plan to a Participant, net of any applicable
Federal, State and local taxes required to be paid or withheld. The Company
shall have the right to withhold from wages, Award Payments or other amounts
otherwise payable to such Participant such withholding taxes as may be required
by law, or to otherwise require the Participant to pay such withholding taxes.

6. Amendment and Termination. The Committee may amend or terminate this Plan at
any time and for any reason deemed sufficient by it without notice to any
Participant; provided that, in no event shall the Committee amend the Plan to
the extent such amendment would cause the amounts payable under the Plan to
“covered employees” (as defined in Section 162(m)(3) of the Code) for a
particular Performance Year to fail to qualify as “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code.

7. Miscellaneous.

7.1 Effective Date. This Plan shall be deemed effective as of January 1, 2006,
subject to approval of the Company’s stockholders at the 2006 Annual Meeting of
Stockholders, in accordance with Section 162(m) of the Code. No amount shall be
paid to any Participant under this Plan unless such stockholder approval has
been obtained.

7.2 Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference and shall not be deemed material
or relevant to the construction or interpretation of the Plan.

7.3 Applicability to Successors. This Plan shall be binding upon and inure to
the benefit of the Company and its successors and assigns.

7.4 Employment Rights and Other Benefit Programs. The provisions of this Plan
shall not give any Participant any right to be retained in the employment of the
Company. This Plan is in addition to, and not in lieu of, any other employee
benefit plan or program in which any Participant may be or become eligible to
participate by reason of employment with the Company. No compensation awarded to
a Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation under any employee benefit or compensation plan of
the Company, unless required by law or otherwise expressly provided by such
other plan.

7.5 Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant by the Company, nothing contained herein shall give any
such Participant any rights that are greater than those of a general unsecured
creditor of the Company.

7.6 Governing Law. The validity, construction and effect of the Plan or any
incentive payment payable under the Plan shall be determined in accordance with
the laws of the State of Minnesota.

